Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 22 June 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 127-133, 141-144,153-155 and 158 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 In the instant case, claim 127 recites a method comprising a plurality of partitions, wherein each partition comprises: a particle comprising a population of oligonucleotides having a barcode unique for that particle and a capture sequence, wherein the oligonucleotides comprise a 5’ end that is linked to the particle and a 3’ end that is available for ligation and/or extension by a polymerase, and wherein the oligonucleotides comprise a hairpin that includes a uracil and wherein the particle is a hydrogel; and a sample comprising a target nucleic acid;
performing uracil excision to cleave the oligonucleotides at the hairpin thereby forming a double- stranded oligonucleotides;
after the performing, ligating the double-stranded oligonucleotides to at least a portion of the target nucleic acid in each partition, thereby covalently attaching the double-stranded oligonucleotides to at least a portion of the target nucleic acid in each partition, wherein the ligating is performed before combining partitions; combining the partitions; and performing high throughput sequencing.
 The instant specification teaches embodiments wherein the hairpin oligonucleotide attached to the particle comprises uracil bases near the point of attachment to the bead as well as in the hairpin loop; treatment for uracil excision results in the cleavage of the hairpin 
However, the requirement for ligation to the double-stranded oligonucleotide resulting from cleavage of uracil bases in the hairpin, as recited in claim 127, is interpreted to encompass an embodiment wherein the hairpin oligonucleotide comprises a uracil only in the hairpin such that uracil excision leads to subsequent ligation at the point of cleavage, resulting in a “cleaved hairpin” oligonucleotide comprising double stranded stem structure that is attached to the particle at one end and is covalently linked by ligation to target nucleic acid at the other end.
Furthermore, the instant claims are interpreted to encompass ligation at any site of uracil excision on the cleaved hairpin oligonucleotide, including a site within the hairpin loop.
Furthermore, these limitations are interpreted to require ligation of target nucleic acid to a nucleic acid entity comprising double-stranded structure and encompasses single-stranded ligation or double-stranded ligation to a target that may be single-stranded or double-stranded.
 However, the instant specification does not offer sufficient description of the common structural elements or identifying characteristics that constitute a method that encompasses ligation at any site of uracil excision on the cleaved hairpin oligonucleotide, including a site within the hairpin loop.  Furthermore, the instant specification does not indicate that the inventors have possession of the details of the structural elements that would comprise characteristics that would facilitate ligation at any site of uracil excision, including the site of 
Therefore, the instant specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed an invention comprising performing uracil excision to cleave the oligonucleotides at the hairpin to form a double- stranded oligonucleotide and, after the performing, ligating a target nucleic acid  to the double-stranded oligonucleotides, such that ligation occurs at any site of uracil excision, including a site within the hairpin loop.
Claims 128-133, 141-144,153-155 and 158 depend from claim 127 and are therefore also rejected.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Monforte, Church et al., Makarov et al. and Gormley et al.
Claims 127-132, 141-144, 146, 153 and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Monforte (WO2007140015) in view of Church et al.  (US20130274117), Makarov et al. (US20130303407) and Gormley et al. (US20100041561).
Monforte teaches a method of analyzing biomolecules associated with cells. In an embodiment, Monforte teaches a method comprising generating aqueous reaction volumes comprising single cells and reagents in a device comprising a flow channel, a first fluid that is an aqueous solution and a second fluid that is immiscible with the first fluid and is therefore the partitioning solution (e.g. para 0008-0009, pg. 3). 
	Monforte teaches a method of providing an aqueous solution , i.e. a suspension , comprising a plurality of cells and at least one reagent for detecting the presence of a biomolecule; combining the aqueous suspension with the immiscible second solution resulting in the formation of aqueous vesicles, i.e. aqueous droplets, wherein each vesicle comprises  one cell and a reagent; subjecting each vesicle to conditions that permit interaction between the cell and the reagent and detecting a signal based on the results of the interaction which 
Monforte teaches the target biomolecule is a nucleic acid. Furthermore, the reagents are nucleic acids such as primers. Monforte also teaches the reagents are associated with the surface of a solid phase component, such as a bead conjugated with a nucleic acid molecule (e.g. para 0014-0016, pg. 5). Furthermore, Monforte teaches the solid phase component is a gel (e.g. para 0027, pg. 8-9; para 0224-0225, pg. 65). Monforte also teaches that primers comprise a universal priming sequence (e.g. para 0015, pg. 5; para 0027, pg. 8-9).
Monforte also teaches the reagent is a nucleic acid probe (e.g. reagent as in para 0044, pg. 13; probe as in para 0059, pg. 18-19; nucleic acid probes as in para 0114, pg. 33; nucleic acid probes and hybridization reactions as in para 0159-0163, pg. 46-47).
Monforte teaches a similar method implemented using microfluidic technologies(e.g. para 0083-0086,pg. 24-25), yielding partitioned aqueous reaction volumes wherein each aqueous volume comprises a cell and a reagent such as bead comprising a nucleic acid molecule (e.g. para 0018,pg. 6; para 0085,pg. 24-25; para 0239-0241, pg.71; Fig. 3A).
	Monforte teaches an embodiment wherein, within the partitioned aqueous reaction volumes,   cells are lysed to yield target nucleic acids that are contacted with reagents comprising nucleic acid primers associated with a solid phase entity, such as a gel(e.g. para 0011-0013,pg. 4-5; para 0139-0143,pg. 40-41; Fig. 1; gel as in para 0027,pg. 8-9; para 0224-0225,pg. 65). 
 Furthermore, Monforte teaches an embodiment wherein reagents are present in the aqueous solution comprising cells at the time of partitioning into individual reaction volumes(e.g. para 0018, pg. 6; In some embodiments, the aqueous solution further comprises 
 Furthermore, Monforte teaches additional reagents such as nucleases and ligases may be added to partitioned reaction volumes, i.e. droplets, comprising target molecules, i.e. cellular content (e.g. para 0114, pg. 33).
Therefore, Monforte makes obvious the limitations: method of analyzing the nucleic acid of a plurality of cells comprising: forming a plurality of partitions, wherein each partition comprises: a particle comprising a population of oligonucleotides having a capture sequence, wherein the oligonucleotides comprise a 5’ end that is linked to the particle and a 3’ end that is available for ligation and/or extension by a polymerase, and wherein the particle is a hydrogel; and a sample comprising a target nucleic acid(e.g. para 0011-0013,pg. 4-5; para 0139-0143,pg. 40-41; Fig. 1; gel as in para 0027,pg. 8-9; para 0224-0225,pg. 65) as recited in claim 127.
With regards to the limitation: a reagent that cleaves the oligonucleotides conjugated to the plurality of particles from the particles such that cleaving of the oligonucleotides from the particles occurs during the forming as recited in claim 127:

Monforte teaches additional reagents such as nucleases are within the initial solution comprising cells, which comprise target nucleic acids, during the formation of partitioned reaction volumes, i.e. droplets (e.g. para 0112-0114, pg. 32-33).
Therefore, Monforte makes obvious the limitation: a reagent that cleaves the oligonucleotides conjugated to the plurality of particles from the particles such that cleaving of the oligonucleotides from the particles occurs during the forming (e.g. para 0085, pg. 24-25; The reagent(s) can be incorporated within the initial aqueous solution comprising the cell population, for example, at the time of mixing of the aqueous and non-aqueous phases during formation of an emulsion and reaction vesicles (see FIGS. lA through lC, and 2A through 2C) as in para 0112, pg. 32-33; the reagent(s) can be incorporated within the initial aqueous solution comprising the cell population, for example, prior to partitioning in the flow channel as in para 0113, pg. 33; reagents for detecting nucleic acid biomolecules can include:…nucleases as in para 0114, pg. 33; Fig. 3A and 3B) as recited in claim 127.
As Monforte teaches single cell nucleic acid analysis comprising the formation of partitioned aqueous reaction volumes wherein each aqueous volume comprises a cell and a reagent such as a solid phase component comprising a nucleic acid molecule and the solid phase component is a gel (e.g. para 0011- 0018,pg. 4-6; para 0027,pg. 8-9; para 0085,pg. 24-25; para 0224-0225,pg. 65; para 0239-0241, pg.71; Fig. 3A), Monforte makes obvious the limitation: claim 128.
As Monforte teaches an embodiment wherein, within the partitioned aqueous reaction volumes,   cells are lysed to yield target nucleic acids that are contacted with reagents comprising nucleic acid primers associated with a solid phase entity, such as a gel(e.g. para 0011-0013,pg. 4-5; para 0139-0143,pg. 40-41; Fig. 1; gel as in para 0027,pg. 8-9; para 0224-0225,pg. 65), Monforte makes obvious the limitation: wherein prior to the ligating, the cell is lysed as recited in claim 129. 
As Monforte teaches the target nucleic acid is DNA and is double stranded(e.g. para 0050, pg.15; para 0141, pg. 41) , Monforte makes obvious the limitation: method of claim 127, wherein the sample comprising target nucleic acid comprises DNA as recited in claim 130.
Furthermore, Monforte makes obvious the limitation: method of claim 130, wherein the DNA is double-stranded as recited in claim 132.
As Monforte teaches single cell nucleic acid analysis (e.g. para 0011- 0018,pg. 4-6; para 0027,pg. 8-9; para 0085,pg. 24-25; para 0224-0225,pg. 65; para 0239-0241, pg.71; Fig. 3A), Monforte makes obvious the limitation: the method of claim 122, wherein the partitions contain a single cell or nucleic acid from a single cell as recited in claim 141.
As Monforte teaches a method of providing an aqueous solution , i.e. a suspension , comprising a plurality of cells and at least one reagent for detecting the presence of a biomolecule; combining the aqueous suspension with the immiscible second solution resulting in the formation of aqueous vesicles, i.e. aqueous droplets, wherein each vesicle comprises  one cell and a reagent (e.g. para 0011- 0018,pg. 4-6; para 0027,pg. 8-9; para 0085,pg. 24-25; claim 142.
As Monforte teaches their method is implemented using microfluidic technologies (e.g. para 0083-0086, pg. 24-25), Monforte makes obvious the limitation: method of claim 142, wherein the providing comprises forming the droplets in a microfluidic device as recited in claim 143.
Monforte teaches an embodiment wherein a third phase is introduced to the fluid flow comprising partitioned volumes comprising a cell and reagents and wherein the third phase comprises additional reagents to interact with the target, such as nucleic acid primers associated with a solid phase entity, such as a gel (e.g. para 0018, pg. 6; gel as in para 0027,pg. 8-9; para 0224-0225,pg. 65; In some embodiments, the aqueous solution further comprises one or more reagents for assaying a biomolecule associated with the cell, and the partitioned aqueous solution is termed a partitioned aqueous reaction volume as in para 0085, pg. 24-25; Reagents can also be added to existing vesicles post formation by the merger of a second population of vesicles that contain the reagents, thereby delivering the regents to the vesicles comprising the cells as in para 0112, pg. 32-33; para 0113 -0114, pg. 33; para 0239, pg.71; para 0259,pg. 76; Fig. 3A).
 Therefore, Monforte makes obvious the limitation: method of claim 122, wherein the forming providing comprises merging a stream of the particles with a stream of cells to form droplets comprising a cell and a particle as recited in claim 153.
Monforte teaches combining cells and PCR reagents in partitioned aqueous reaction volumes and subjecting cellular content within each partition to PCR amplification conditions, 
 Therefore, Monforte makes obvious the limitation: method of claim 122, wherein the forming comprises: providing a mixture of droplets, wherein individual droplets comprise a cell and a particle; and heating the droplets as recited in claim 158.
Monforte teaches the target biomolecule is a nucleic acid. Furthermore, the reagents are nucleic acids such as primers. Monforte also teaches the reagents are associated with the surface of a solid phase component, such as a bead conjugated with a nucleic acid molecule (e.g. para 0014-0016, pg. 5). Furthermore, Monforte teaches the solid phase component is a gel(e.g. para 0027,pg. 8-9; para 0224-0225,pg. 65). Monforte also teaches nucleic acid reagents comprising an identification sequence (e.g. universal priming sequence as in para 0015,pg. 0015, pg. 5; para 0027, pg. 8-9).
However, Monforte does not teach expressly recite a barcode unique for an individual particle.
Furthermore, Monforte does not teach the limitations: wherein the oligonucleotides comprise a hairpin that includes a uracil; performing uracil excision to cleave the oligonucleotides at the hairpin thereby forming a double-stranded oligonucleotide; after the 
 Furthermore, Monforte teaches high throughput single cell analysis comprising detection of target nucleic acids (e.g. para 0248-0254, pg. 73-75; Fig. 6) but does not teach performing high throughput sequencing after combining partitions.
Church et al. teaches analysis of nucleic acid by emulsion PCR amplification of a target DNA sample by hybridizing barcoded oligonucleotides conjugated to beads which co also comprises target specific sequences (e.g. para 0024-0026; para 0028-0030, pg. 3; Fig. 1). Furthermore, Church et al. teach the beads are Sepharose, which is a type of hydrogel (e.g. para 0052, pg. 6).
Therefore, Church et al. make obvious the limitations: A method of analyzing the nucleic acid of a plurality of cells comprising: providing a plurality of partitions (i.e. emulsion in 2nd emulsion PCR comprising target DNA and barcoded beads as in para 0030, pg. 3), wherein each partition comprises: a particle comprising a population of oligonucleotides having a barcode unique for that particle (i.e. sequence comprising barcode region unique to bead)  and a capture sequence (i.e. annealing primer) (e.g. para 0024-0026, pg. 3; para 0099, pg. 11; Fig. 1E), and wherein the particle is a hydrogel(e.g. para 0052,pg. 6); and a sample comprising a target nucleic acid (e.g. para 0024-0026; para 0028-0030, pg. 3; para 0044, pg. 6) as recited in claim 127.
Church et al. also make obvious the limitation:  combining the partitions; and performing high throughput sequencing (e.g. para 0028-0030, pg. 3; Fig 3) as recited in claim 127.
claim 131.
As Church teaches identifying barcodes associated with different beads when sequencing multiple samples on a single plate (e.g. para 0102, pg. 11; Fig. 5), they make obvious the limitation: the method of claim 127, further comprising deconvoluting the barcodes after the high throughput sequencing to associate the barcodes with cells or nucleic acids as recited in claim 144.
 Church teach unique barcodes can each have a length within a range of from 4 to 36 nucleotides, or from 6 to 30 nucleotides, or from 8 to 20 nucleotides. Therefore, the teaching of Church meets the limitation: wherein the oligonucleotides further comprise a molecular barcode comprising 6-20 nucleotides, wherein all, or substantially all, of the plurality of oligonucleotides comprise a unique molecular barcode (e.g. sequence comprising barcode region unique to bead as in para 0024-0026, pg. 3; para 0036, pg.4) as recited in claim 146.
As both Monforte and Church et al. teach droplet based methods comprising capturing nucleic acid contents of single cells using nucleic acid reagents immobilized on solid supports, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Monforte to include immobilized nucleic acid reagents comprising barcode sequences as taught by Church et al. as a skilled artisan would have recognized the simple substitution of one immobilized nucleic acid reagent for another would yield the predictable outcome of a method of analyzing the nucleic acids from individual cells using droplet-based technologies.
prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art that the method of Monforte can be modified to include combining partitions and subsequently sequencing as taught by Church because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing the nucleic acids from individual cells using droplet-based technologies.
Monforte and Church et al. teach a method of analyzing the nucleic acid of a plurality of cells using barcoded oligonucleotides that are conjugated to hydrogel beads, wherein the barcoded oligonucleotide associates with the target nucleic acids by hybridization. However, they do not teach ligation to hairpin oligonucleotides that are subjected to uracil excision prior to ligation as required by claim 127.
Regarding the limitations: performing uracil excision to cleave the oligonucleotides at the hairpin thereby forming a double- stranded oligonucleotides; after the performing, ligating the double-stranded oligonucleotides to at least a portion of the target nucleic acid in each partition, thereby covalently attaching the double-stranded oligonucleotides to at least a portion of the target nucleic acid as recited in claim 127:
These limitations are interpreted to require ligation of target nucleic acid to a nucleic acid entity comprising double-stranded structure and encompasses single stranded ligation or double stranded ligation to a target that may be single stranded or double stranded.
 Furthermore, these limitations are interpreted to encompass ligation at the point of cleavage within the loop of the hairpin oligonucleotide.


Makarov et al. disclose their methods comprise combining target DNA and stem-loop adapters, which comprise uracil residues in the “stem” and the “loop” structure (e.g. para 0042,pg. 4), with a mixture of enzymes in one reaction vessel(e.g. para 0034,pg. 3) , wherein the mixture comprises UDG, i.e.  dU-glycosylase or Uracyl DNA Glycosylase;  USER mix, which includes UDG and Endonuclease VIII(e.g. para 0017,pg. 2;para 0287,pg. 24); as well as ligase(e.g. the solution comprises one or more of the following: ligase; DNA polymerase; one or more endonucleases; RNA polymerase; reverse transcriptase; RNase H; deoxy-uridine glycosylase (which is also referred to as Uracyl-DNA Glycosylase or UDG); nickase; thermophilic DNA polymerase; ATP; rNTPs; and dNTPs para 0075,pg. 6).
Makarov et al. further disclose embodiments wherein stem-loop adapters are treated with UDG for uracil excision and a ligase to facilitate ligation to target nucleic acid in the same reaction mixture (e.g. para 0172, pg. 12-13; hairpin oligonucleotide adaptor comprising deoxy-uridine in both its 5' stem region and in its loop is ligated via its free 3' end to the 5' phosphates of DNA restriction fragments in the presence of 3 enzymatic activities: T4 DNA ligase, DNA polymerase, and Uracil DNA glycosylase (which is also referred to as UDG or dU glycosylase ). UDG catalyzes the release of free uracil and generates abasic sites in the adaptor's loop region and the 5' half of the hairpin as in para 0268, pg. 20-21; para 0273,pg. 21; Fig 10B).
 Makarov et al. also teach an embodiment, as depicted in Fig 35B, wherein incubation of stem-loop adapter with USER mixture which comprises UDG and endonuclease to remove The lyase activity of Endonuclease VIII breaks the phosphodiester backbone at the 3' and 5' sides of the abasic site leaving a 5' phosphate. A generated phosphate group at the end of the 5' overhang is then ligated by a DNA ligase to the 3' end of the ligation capture oligonucleotide construct LCO  as in para 0287, pg. 24; Fig. 35B).
Therefore, Makarov et al. disclose that it is known in the art to subject a stem-loop oligonucleotide to a uracil excision process prior to a single-stranded ligation of the cleaved loop to a double-stranded nucleic acid.
 Therefore, as Makarov et al. teach different embodiments wherein stem-loop oligonucleotides comprising uracil residues in the loop portion are subjected to uracil excision prior to ligation, it would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify a first embodiment of Makarov  comprising providing a stem-loop oligonucleotide  and  double-stranded target DNA combined with an enzyme mixture comprising UDG and ligase (e.g. para 0268, pg. 20-21; para 0273,pg. 21) to include an enzyme mixture comprising  Uracil DNA glycosylase (UDG),  the DNA glycosylase-lyase Endonuclease VIII  and ligase  and reaction conditions that result in the cleavage of the loop region of the stem-loop oligonucleotide  and subsequent single-stranded  ligation of this “opened” double stranded stem-loop oligonucleotide  with the recipient double-
Therefore, the combined teachings of Makarov et al. render obvious the limitations: performing uracil excision to cleave the oligonucleotides at the hairpin thereby forming a double- stranded oligonucleotides; after the performing, ligating the double-stranded oligonucleotides to at least a portion of the target nucleic acid, thereby covalently attaching the double-stranded oligonucleotides to at least a portion of the target nucleic acid as recited in claim 127. 
As Monforte, Church et al. and Makarov et al. all disclose interactions of target nucleic acid with nucleic acid reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Monforte and Church et al. to feature ligation of target nucleic acid to reagent oligonucleotides as taught by Makarov et al. as a skilled artisan would recognize that the substitution of one method of linking target nucleic acid sequences to a nucleic acid reagent (i.e. by hybridization to reagent oligonucleotides) with another (i.e. by ligation to reagent oligonucleotides) would result in the predictable outcome of a method of analyzing a target nucleic acid of a plurality of cells.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Monforte and Church et al. comprising providing a barcoded oligonucleotide reagent to include a hairpin 
As noted above, Monforte, Church et al. and Makarov et al. disclose nucleic acid reagents that are immobilized to solid supports. Furthermore, Makarov et al. also teaches ligation of target nucleic acids to nucleic acid reagents (e.g. para 0273, pg. 21; para 0287, pg. 24; Fig. 35B). However, Monforte, Church et al. and Makarov et al. do not expressly teach ligation prior to sequencing of target nucleic acid to oligonucleotides that were conjugated to hydrogels as required by claim 127.
At the time of the effective filing date, Gormley et al. teach ligating target DNA to primers that are bound to a solid support , such as hydrogels ( e.g. para 0044-0046, pg. 4-5), to facilitate amplification of target nucleic acid (e.g. para 0014-0016, pg. 2) prior to sequencing(e.g. para 0080, pg. 8). 
 Therefore, they meet the limitation: ligating the oligonucleotide to at least a portion of the target nucleic acid in each partition, thereby covalently attaching the oligonucleotides to at least a portion of the target nucleic acid in each partition as recited in claim 127.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Monforte, Church et al. and Makarov et al. to feature ligation of target nucleic acid to hydrogel- bound oligonucleotides as taught by Gormley et al. as a skilled artisan would recognize that the substitution of one method of linking target nucleic acid sequences to one type of solid support with another, such 

Monforte, Church et al., Makarov et al., Gormley et al., Claeboe et al. and Trau et al.
Claim 133 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., Hindson et al. and Gormley et al. as applied to claims 127-132, 141-144, 146, 153 and 158 above, and further in view of Claeboe et al.( Nucleic acids research 31.19 (2003): 5685-5691) and Trau et al. (US20030124564).
The teachings of Monforte, Church et al., Makarov et al. and Gormley et al. as applied in the previous rejection above are incorporated in this rejection.
Monforte, Church et al., Makarov et al. and Gormley et al. teach a method of analyzing target nucleic acid using surface bound barcoded adaptors using barcoded hydrogel beads. 
Furthermore, Church et al. teach barcoded beads coated with sequences comprising a barcode unique to the bead (e.g. para 0024-0026, pg. 3; para 0099, pg. 11; Fig.1).
Therefore, Church et al.  meet the limitation: thereby generating a plurality of barcoded particles, wherein the individual barcoded particles comprise oligonucleotides comprising a plurality of copies of a particle-specific barcode, wherein the individual oligonucleotides comprise a 5' and a 3' end, the oligonucleotides are conjugated to the particles at the 5' end, and the 3' end is available for ligation and/or extension by a polymerase (e.g. para 0024-0026, pg. 3; para 0099, pg. 11; Fig.1) as recited in claim 133.
As indicated above, Church et al. teach generating barcoded beads by emulsion PCR, which requires each bead resides within a compartment of an emulsion (e.g. para 0024-0026, claim 133.
Additionally, Church et al. teach introducing barcoded sequences to beads(e.g. para 0077-0097, Pg. 9-11) They also teach synthesis of oligonucleotides by methods known in the art, including standard phosphoramidite synthesis(e.g. para 0045, pg. 6). However, they do not expressly teach reverse amidite oligonucleotide synthesis undergoing 6 to 20 cycles.
At the time of the effective filing date, Claeboe et al. teach that synthesis of 12mer oligonucleotide by a reverse phosphoramidite protocol on a solid support (i.e. controlled pore glass) using standard phosphoramidite reagents (e.g. Oligonucleotide substrates section, pg. 5686-5687; Fig. 2, pg. 5688).
 Therefore, Claeboe et al. meet the limitation:  conjugating a reverse amidite nucleotide to a solid support, wherein the conjugating is performed in at least four separate reactions, each reaction conjugating a different reverse amidite nucleotide, (b). repeating (a) from 6-20 times as recited in claim 133.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Monforte, Church et al., Makarov et al. and Gormley et al. to feature oligonucleotide synthesis by a reverse amidite protocol as taught by Claeboe et al. as a skilled artisan would have recognized the simple substitution of one type phosphoramidite method for oligonucleotide synthesis for another would result in conjugation of a oligonucleotide sequence to a solid support.
Monforte, Church et al., Gormley, Makarov et al. and Claeboe et al. teach oligonucleotide synthesis on solid supports. However, they do not expressly teach: conjugating claim 133.
However, at the time of the effective filing date, Trau et al. teach synthetic oligonucleotide synthesis by a split and mix method was known in the art. Nucleotide monomers are conjugated to particles in four different reactions. The particles are pooled together before they are split into another four reactions (e.g. para 0039, pg. 4; Fig. 1). Therefore, they teach art relevant to the limitation: conjugating a reverse amidite nucleotide to a plurality of precursor particles, wherein after the conjugating, the particles are combined and mixed as recited in claim 133.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Monforte, Church et al., Makarov et al., Gormley and Claeboe et al. to feature a split and mix method of synthesizing oligonucleotides as taught by Trau et al. as a skilled artisan would have appreciated that the non-directed method of split and mix synthesis allows generation of large and diverse libraries of oligonucleotides (e.g. para 0004, pg. 1, Trau). 

Monforte, Church et al., Makarov et al., Gormley et al. and Samuels et al. 
Claims 154 and 155 are rejected under 35 U.S.C. 103 as being unpatentable over Monforte, Church et al., Makarov et al. and Gormley et al. as applied to claims 127-132, 141-144, 146, 153 and 158 above, and further in view of Samuels et al. (US20120220494).
The teachings of Monforte, Church et al., Makarov et al. and Gormley et al. as applied in the previous rejection above are incorporated in this rejection.

However, they do not teach claims 154 and 155.
Samuels et al. teach a method comprising merging fluidic droplets comprising cells with droplets comprising detergents for cell lysis(e.g. para 0017,pg. 2; para 0125,pg. 6; para 0271-0272, pg. 20) or with droplets comprising barcoded beads and detergents(e.g. para 0025, pg. 3; para 0282,pg. 21).
Samuels also meets the limitation: wherein the stream of particles comprises a cell lysis reagent that lysis cells in the droplets following the merging (e.g. para 0017,pg. 2; para 0125,pg. 6; para 0271-0272, pg. 20; ; para 0282,pg. 21)  as recited in claim 154.
Samuels also meets the limitation: wherein the cell lysis reagent is a detergent (e.g. para 0017,pg. 2; para 0125,pg. 6; para 0271-0272, pg. 20; ; para 0282,pg. 21)  as recited in claim 155.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Monforte, Church et al., Makarov et al. and Gormley to include merging droplets comprising reagents for cell lysis and cleaving as taught by Samuels because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing the nucleic acid of a plurality of cells.





Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 As noted in the current rejections, amended claim 127 is interpreted to encompass single-stranded or double-stranded ligation of a single-stranded or double-stranded nucleic acid target to a nucleic acid entity comprising double-stranded structure and generated from uracil excision of a hairpin oligonucleotide, wherein the ligation occurs at any site of uracil excision, including the site of uracil excision within the hairpin loop.
 Therefore, the combined teachings of Makarov et al. are applied to meet the requirements of new limitations.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/             Examiner, Art Unit 1639